Title: From John Adams to James Madison, 21 May 1812
From: Adams, John
To: Madison, James



Dear Sir
Quincy May 21. 1812

Mr Malcom was three years in my family at Philadelphia as my private Secretary; and during that time his conduct was ingenuous faithful industrious and attentive and entirely to my Satisfaction. His connections in New York were respectable, and his Education to Letters and the Bar regular. Altho, since the dissolution of that connection between him and me there has been no intercourse and very little correspondence between Us, I have ever held him in Esteem and Affection.
Tho’ without his permission I Shall venture to inclose his Letter to me, asking the favour to have it returned to me by the Post. There will be no doubt many Applications from Persons whose merits are wholly unknown to me. In your decision I Shall perfectly acquiesce, believing it to be founded in pure Integrity mature deliberation and Sound Judgment
And now Since I have ventured to write to you, I cannot restrain myself from Saying one Word on another Subject.
Mr Gerry is one of the oldest Patriots of the Revolution and like most others of that character, has Sacrificed himself his fortune and his family to the cause of his Country. He is one of the firmest Pillars of that System which alone can Save this country from disgrace and ruin: and if he is not in Some Way or Other Supported,  but Suffered to Sink, his Principles and Measures will feel a dangerous if not fatal discouragement, in all this Section of the Union. As I am well aware of the delicacy of your Situation, as well as of the importance of it, I neither expect nor desire any Answer to it this letter,  or any other that I may have Occasion hereafter to write.

